      Case 1:19-cv-01310-GHW Document 1 Filed 02/11/19 Page 1 of 17




DISTRICT COURT OF THE UNITED STATES OF AMERICA Civil Action No.: 19-CV-1310
SOUTHERN DISTRICT OF NEW YORK
——————————————————————————X
Jeremy Weaver,
                       -Plaintiff
                                                COMPLAINT
             -against-

Cognizant, Abhijit Thosar Sajithkumar Thayappalliveliyi, JURY TRIAL
Supreeta Krishnamurthy, Thiagarajan Venugopalan,         DEMANDED
Vidya Shankaran, Sanjay Bhat, Bibhakar Pandey,
Sowri Santhanakrishnan                                   ECF CASE
                             -Defendants.
_____________________________________________________X


       Plaintiff JEREMY WEAVER (hereinafter referred to as “Plaintiff”), by and through his

undersigned counsel, Kareem E. Abdo, Esq., complains against the above captioned Defendants,

COGNIZANT, ABHIJIT THOSAR, SAJITHKUMAR THAYAPPALLIVELIYI, SUPREETA

KRISHNAMURTHY, THIAGARAJAN VENUGOPALAN, VIDYA SHANKARAN, SANJAY

BHAT, BIBHAKAR PANDEY, SOWRI SANTHANAKRISHNAN (hereinafter referred to

individually as “Defendant” or collectively as “Defendants”) and alleges as follows:

                                PRELIMINARY STATEMENT

       1. This is a civil rights action in which the Plaintiff, JEREMY WEAVER, seeks relief for

the Defendant COGNIZANT’s violations of his rights secured by the Civil Rights Act of 1964 as

amended, 42 U.S.C. §§ 2000e to 2000e-17. Plaintiff sought and was issued a “right to sue” letter

from the Equal Employment Opportunity Commission. That letter is attached as EXHIBIT A.

Plaintiff seeks compensatory and punitive damages, an award of costs, interest and attorney’s

fees and such other and further relief as this honorable Court deems just and proper.
       Case 1:19-cv-01310-GHW Document 1 Filed 02/11/19 Page 2 of 17




          2. In addition, pursuant to 28 U.S. Code § 1367, Plaintiff asks this honorable court to

exercise its supplemental jurisdiction over Plaintiff JEREMY WEAVER’s New York State and

New York City claims as “they form part of the same case or controversy.”

                                    JURISDICTION AND VENUE

          3. This action is brought pursuant to 42 U.S.C. §§ 2000e to 2000e-17. Jurisdiction is

conferred upon this honorable Court by 28 U.S.C. § 1331, this being an action seeking redress

for the violation of the Plaintiff’s rights conferred by federal statute thus raising a federal

question.

          4. Pursuant to 28 U.S. Code § 1367, this honorable court may also exercise its

supplemental jurisdiction over Plaintiff’s state and city claims.

          5. Venue in this District is proper under 28 U.S.C. § 1391 (b) and (c) in that Defendant,

COGNIZANT, is administratively located in part within the Southern District of New York, and

the events giving rise to this claim occurred within the boundaries of the Southern District of

New York.

                                      JURY TRIAL DEMANDED

          6. Plaintiff demands a trial by jury on each and every one of his claims as pleaded

herein.

                                             THE PARTIES

          7. Plaintiff is a resident of the State of Texas.

          8. Defendant COGNIZANT is a New Jersey company, incorporated in the state of

Delaware. Defendant COGNIZANT does business in the confines of this district as it maintains

an office in New York County, New York State.
      Case 1:19-cv-01310-GHW Document 1 Filed 02/11/19 Page 3 of 17




       9. Defendant ABHIJIT THOSAR was, at all relevant times discussed in this

COMPLAINT, a Senior Director with Defendant company COGNIZANT

       10. SAJITHKUMAR THAYAPPALLIVELIYIL was, at all relevant times discussed in

this COMPLAINT, an Associate Director with Defendant company COGNIZANT

       11. SUPREETA KRISHNAMURTHY was, at all relevant times discussed in this

COMPLAINT, a Senior Manager, of Human Resources with Defendant company COGNIZANT

       12. THIAGARAJAN VENUGOPALAN was, at all relevant times discussed in this

COMPLAINT, a Project Manager with Defendant company COGNIZANT.

       13. VIDYA SHANKARAN was, at all relevant times discussed in this COMPLAINT, a

Director of Business Operations with Defendant company COGNIZANT.

       14. SANJAY BHAT was, at all relevant times discussed in this COMPLAINT, an

Associate Director with Defendant company COGNIZANT.

       15. BIBHAKAR PANDEY was, at all relevant times discussed in this COMPLAINT, a

Vice President & Global Practice Leader with Defendant company COGNIZANT.

       16. SOWRI SANTHANAKRISHNAN was, at all relevant times discussed in this

COMPLAINT, a Vice President of Mobility with Defendant company COGNIZANT.

                           FACTS UNDERLYING THE ACTION

       17. Plaintiff JEREMY WEAVER is an individual of American national origin.

       18. Plaintiff was an employee of Defendant COGNIZANT. Plaintiff was given the

position of Senior Manager Creative Director. Plaintiff was employed at the mid-town

Manhattan location of Defendant COGNIZANT, as well as servicing Defendant COGNIZANT’s

clients on location at Defendant COGNIZANT’s client’s offices. He spent 100% of his time
      Case 1:19-cv-01310-GHW Document 1 Filed 02/11/19 Page 4 of 17




servicing accounts of Defendant COGNIZANT’s Digital Business, which maintains its primary

office at the New York County office of Defendant COGNIZANT.

       19. Defendant COGNIZANT is a professional service firm and a purveyor of

information technologies including artificial intelligence and other means of using information

on behalf of their clients who are major corporations.

       20. Plaintiff JEREMY WEAVER began working for Defendant COGNIZANT at the

beginning of May 2015. In that time he was assigned a few clients, including Sotheby’s

International Realty and its parent company Realogy. Both of which remain Plaintiff JEREMY

WEAVER’s personal clients even since his departure from Defendant COGNIZANT. Plaintiff

was given a monicker, amongst others, internally at Defendant COGNIZANT of Corporation

Strategic Design Leadership, meaning Plaintiff JEREMY WEAVER was already in design

leadership for $3 Million Dollar accounts.

       21. Defendant COGNIZANT utilized Plaintiff JEREMY WEAVER, as one of Defendant

COGNIZANT’s few Senior Manager level Creative Directors in North America and the New

York City region, Plaintiff JEREMY WEAVER regularly met and worked with Defendant

COGNIZANT’s Digital Business clients at Defendant COGNIZANT’s New York City office and

at Defendant COGNIZANT’s clients’ own offices.

       22. Beginning in August of 2015, Plaintiff JEREMY WEAVER began to consider that he

may be the subject of discrimination. Beginning in August of 2015, when Plaintiff JEREMY

WEAVER’s first direct supervisor, Defendant ABHIJIT THOSAR, among countless others

including Defendants SAJITHKUMAR THAYAPPALLIVELIYIL, SUPREETA

KRISHNAMURTHY, THIAGARAJAN VENUGOPALAN, VIDYA SHANKARAN, SANJAY
      Case 1:19-cv-01310-GHW Document 1 Filed 02/11/19 Page 5 of 17




BHAT, BIBHAKAR PANDEY, SOWRI SANTHANAKRISHNAN described in this

COMPLAINT, supra and who made up part of the the Cognizant Digital Business leadership

team, would consistently give the best opportunities to employees of Indian origin; these

assignments were given to employees of Indian origin even though their design, relationship

building capabilities, quality of work, and overall performance were far inferior to work done by

Plaintiff JEREMY WEAVER and other employees of United States national origin.

       23. Plaintiff JEREMY WEAVER also became aware of his future direct supervisor,

Kathleen Flynn, and her supervisor, David Chang, and Plaintiff JEREMY WEAVER’s

impression that they suffered from discrimination as employees of American national origin.

       24. Plaintiff JEREMY WEAVER kept his head down and continued to do his best work

despite the impressions he made as described in paragraphs 22 and 23 of this COMPLAINT. By

August of 2015 Plaintiff’s skill set and work ethic were getting notice around the company of

Defendant COGNIZANT, both within the New York City office and outside of this office of

Defendant COGNIZANT. Plaintiff JEREMY WEAVER was given the opportunity to work on

the business development team of Defendant COGNIZANT, that pitched the Wyndham

Worldwide Companies of hotel purveyors. Plaintiff helped secure a $1 Million contract for the

Defendant COGNIZANT. He was also assigned to the Papa John’s Pizza purveyors account

where he personally wrote and delivered the design presentation to the Papa John’s team.

Plaintiff JEREMY WEAVER’s efforts secured engagement, from zero to ten, of Defendant

COGNIZANT’s billable digital business design and marketing associates who were engaged

with the marketing department of Papa John’s Pizza.
      Case 1:19-cv-01310-GHW Document 1 Filed 02/11/19 Page 6 of 17




       25. Other Practice Leaders of Defendant COGNIZANT including DEFENDANT

JAYACHANDRAN INDRAKUMAR, David Chang and Kathleen Flynn, recognized that

Plaintiff JEREMY WEAVER was capable of creating far more value for the company than his

current supervisor would allow, so DEFENDANT JAYACHANDRAN INDRAKUMAR worked

with select senior leaders to overrule Plaintiff’s then current supervisor, Defendant ABHIJIT

THOSAR, and start the process of changing Plaintiff’s supervisor while facilitating a change in

the role of Plaintiff JEREMY WEAVER to a role that had Plaintiff more deeply involved in

regional leadership and business development activities.

       26. Plaintiff JEREMY WEAVER was assigned to a new supervisor, Kathleen Flynn an

American origin woman. As an American, especially an American with an American supervisor

Plaintiff JEREMY WEAVER was at a disadvantage compared to Indian associates who had

Indian supervisors within Defendant COGNIZANT. This circumstance was because Indian

employees strongly prefer to give opportunities to their fellow countrymen due to bias and

empathy.

       27. The allegations in Paragraph 26 and generally in this COMPLAINT clearly indicate

that Defendant COGNIZANT harbors a culture and policy of bias towards Indian origin

employees and bias against those employees of American origin.

       28. Plaintiff continued to receive premium assignments within Defendant COGNIZANT

despite the allegation made in Paragraph 26. Plaintiff JEREMY WEAVER was selected to lead

internal branding, sales and marketing design for Defendant COGNIZANT’s Digital Agency

practice. This post was conferred upon Plaintiff by the Global Vice President of Design of

Defendant COGNIZANT, David Chang, and the senior leadership team of Defendant
      Case 1:19-cv-01310-GHW Document 1 Filed 02/11/19 Page 7 of 17




COGNIZANT’s Digital Engagement Practice. Plaintiff JEREMY WEAVER’s work was widely

acclaimed by internal executive leadership and by the clients mentioned in this COMPLAINT of

Defendant COGNIZANT. This is important, because the purpose of the assignment was to win

new business on behalf of Defendant COGNIZANT.

       29. In April of 2016, Plaintiff JEREMY WEAVER was given a review and achieved very

high marks and was given a bonus.

       30. In or around April of 2016 Plaintiff JEREMY WEAVER was assigned to the Pepsi

Company account, purveyors of beverages and edible snacks, by his new supervisor, Kathleen

Flynn. Plaintiff was assigned to help repair and improve Cognizant’s client fractured

relationship with the PepsiCo Business Innovation department after the existing team of

Defendant COGNIZANT failed to deliver mobile software application designs and a level of

service that met PepsiCo’s needs and expectations. Plaintiff JEREMY WEAVER was tasked

with “repairing and improving” by Plaintiff’s superiors and indeed by contacts on the PepsiCo

team as well. This task of “repairing and improving,” the relationship was to be done by

designing a corporate travel mobile software application after over half of the project’s original

design timeline had already elapsed. Plaintiff was the face of Defendant COGNIZANT with the

task of turning a bad situation good with a major business client of Defendant COGNIZANT.

       31. The work Plaintiff JEREMY WEAVER did ended up being a win for the Defendant

COGNIZANT and the work was further heralded within the company of Defendant

COGNIZANT as a major win, and an ideal outcome for the company and Plaintiff JEREMY

WEAVER.
      Case 1:19-cv-01310-GHW Document 1 Filed 02/11/19 Page 8 of 17




       32. In June of 2016, Plaintiff JEREMY WEAVER, was assigned by his supervisor,

Kathleen Flynn and Global Vice President of Design, David Chang to help lead the design

portion of a strategic business development effort for Defendant COGNIZANT’s client, Discover

Financial Services. Plaintiff helped secure new business for his employer, Defendant

COGNIZANT. Plaintiff JEREMY WEAVER also helped lead the business development

presentation for this effort and others. This was probably an over 10 Million dollar account of

Defendant COGNIZANT thus this was a key client for both Plaintiff JEREMY WEAVER and

Defendant COGNIZANT. Again Plaintiff excelled to the benefit of Defendant COGNIZANT.

       33. By August of 2016 Plaintiff JEREMY WEAVER was planning and directing

American and Indian design team members for several other million dollar accounts of

Defendant COGNIZANT.

       34. Plaintiff JEREMY WEAVER continued to excel on behalf of Defendant

COGNIZANT. He led several teams on several important projects as prior to the summer of

2016. As has been the theme of this COMPLAINT thus far, Plaintiff excelled in his work and

did his best to do so, despite the allegations made in Paragraph 26.

       35. Plaintiff JEREMY WEAVER was given another performance review for 2017;

Plaintiff’s review was just as positive as his 2016 performance review. Plaintiff JEREMY

WEAVER received the same high marks and overall rating as well as his annual bonus.

       36. Plaintiff JEREMY WEAVER greatly enjoyed his role at Defendant COGNIZANT as

it provided opportunities to solve strategic problems for major corporations that were leaders in

their respective industries. However, Plaintiff JEREMY WEAVER did not enjoy the lack of

leadership opportunities available to employees of American origin due to deeply ingrained
      Case 1:19-cv-01310-GHW Document 1 Filed 02/11/19 Page 9 of 17




biases that favored Indian employees. Plaintiff JEREMY WEAVER was unable to secure or

even be seriously considered for higher-level leadership roles within Defendant COGNIZANT

due to preferential treatment and unequal opportunities for advancement that are commonly

given to Indian employees within Defendant COGNIZANT without due consideration of

American employees who may be equally or better qualified, as was the case for Plaintiff

JEREMY WEAVER, who had impeccable qualifications to advance within Defendant

COGNIZANT but was left behind due to his national origin of being an American. This is well

demonstrated by an internal email that Plaintiff JEREMY WEAVER received on April 13 2017,

attached hereto as EXHIBIT B, opportunities for advancement were only presented to Plaintiff

JEREMY WEAVER when the situation was uniquely suited for an American and less suitable for

an Indian employee according to Defendant COGNIZANT and Defendants SAJITHKUMAR

THAYAPPALLIVELIYIL, SUPREETA KRISHNAMURTHY, THIAGARAJAN

VENUGOPALAN, VIDYA SHANKARAN and SANJAY BHAT as will be discussed heriein.

       37. On or about April 13, 2017 Plaintiff JEREMY WEAVER was approached via email

about a potential opportunity only because he was an American. Plaintiff JEREMY WEAVER

received an email, attached hereto as EXHIBIT B, from an internal Talent Supply team member,

Defendant SAJITHKUMAR THAYAPPALLIVELIYIL as well as copped thereto, Defendants

SUPREETA KRISHNAMURTHY, THIAGARAJAN VENUGOPALAN, VIDYA

SHANKARAN and SANJAY BHAT. Defendant SAJITHKUMAR THAYAPPALLIVELIYIL,

an internal recruiter, with Defendant COGNIZANT, sent this job posting to Plaintiff JEREMY

WEAVER with a discriminatory job description which indicated that a “diversity candidate...an

American” was preferred for the role due to “cultural fitment reasons.”
      Case 1:19-cv-01310-GHW Document 1 Filed 02/11/19 Page 10 of 17




       38. This email shines a light on the widely acknowledged and discussed lack of diversity

and bias in favor of Indian men within Defendant COGNIZANT. American “Diversity”

candidates like women and non-Indians are given opportunities only when it is uniquely

advantageous or a dire need for the company.

       39. From in or about January of 2017 to in or about June of 2017, Plaintiff was selected

to lead top priority business development pitches, design innovation projects, and strategic client

relationship development efforts.

       40. Plaintiff JEREMY WEAVER was selected by the Global Vice President of Design

David Chang and senior leadership team members from multiple practice areas across the

company to focus on leading new business pitches and help grow strategic client relationships.

Again, Plaintiff JEREMY WEAVER secured new business wins, design innovation projects, and

strategic relationship development on behalf of his employer Defendant COGNIZANT. There is

a long list of theses positive developments secured by Plaintiff JEREMY WEAVER, which

included, but were not limited to, the following Fortune 100 and Fortune 500 clients: American

International Group (AIG), BJ’s Wholesale Club, PepsiCo, Pizza Hut (of YUM! Brands),

SunTrust, Discover Financial Services, The Prudential Companies, and the Associated Press.

       41. In the summer of 2017, Plaintiff JEREMY WEAVER sought to cash in on his many

successes with the Defendant company, COGNIZANT. Plaintiff repeatedly inquired about or

attempted to apply for new opportunities. Instead of multiple offers, as would seemingly be the

case, he saw men of Indian origin secure each and every opportunity available. Meanwhile

Plaintiff JEREMY WEAVER and other American origin employees of Defendant COGNIZANT

were simply being cast aside. Associates above Plaintiff’s level of American origin were being
      Case 1:19-cv-01310-GHW Document 1 Filed 02/11/19 Page 11 of 17




urged to accept early buyout offers, or risk being furloughed without further compensation.

Associates at the same level as Plaintiff or below did not enjoy the same accommodation from

Defendant COGNIZANT. These associates were simply furloughed without compensation. At

all levels of the Defendant COGNIZANT Digital Business organization, a disproportionate

number of American employees were consistently pushed out while Indian employees were

protected from furloughs through reassignment to new roles and/or accounts.

       42. Plaintiff JEREMY WEAVER suffered from feelings of frustration and jealousy, as

many of the male Indian employees who were given these opportunities, which typically come

with generous relocation packages, increased salary and better titles, while Plaintiff remained

stagnant within Defendant COGNIZANT. These Indian origin employees of Defendant

COGNIZANT were commonly known as serial under-performers, friends or relatives of hiring

decision makers, or simply lacking the required skills and experience listed in the job

description. Plaintiff JEREMY WEAVER insists, as evidenced by the preceding allegations of

this COMPLAINT, that he was more qualified than these preferred Indian origin associates.

Every time that Plaintiff JEREMY WEAVER applied for or expressed interest in a Client Service

Executive, Engagement Manager, or Account Manager, or similar role, he was ultimately ignored

or passed over. This is despite Plaintiff JEREMY WEAVER being overqualified and highly

recommended, Plaintiff always eventually learned that the roles were given to Indian employees

of Defendant COGNIZANT based solely on their race and national origin.

       43. Plaintiff JEREMY WEAVER sought Client Service Executive roles with several of

Defendant COGNIZANT’s clients, particularly Ford Motors, SunTrust, Exxon, and the PepsiCo

accounts. Despite Plaintiff JEREMY WEAVER’s success on so many accounts including that of
      Case 1:19-cv-01310-GHW Document 1 Filed 02/11/19 Page 12 of 17




PepsiCo, nearly all of them were given to less suitable, mostly male, employees from India while

female and non-Indian candidates were routinely ignored and passed over, including Plaintiff

JEREMY WEAVER.

        44. As discussed in this COMPLAINT, supra, evidenced by the EXHIBIT B email sent

to Plaintiff JEREMY WEAVER, in the summer of 2017, Plaintiff JEREMY WEAVER received

via email and applied for a job opportunity as the Digital Service Delivery Manager role on

Cognizant’s account with Gilead, a biotechnology company based in Foster City, California.

Plaintiff and several people applied for the role, including several “Diversity Candidates” of

American origin. None of the Americans were given serious consideration, including Plaintiff

JEREMY WEAVER. It is Plaintiff’s belief that the position was given to an employee of

Defendant COGNIZANT of Indian origin.

        45. In the summer of 2017, Plaintiff JEREMY WEAVER was eager to climb the

corporate ladder within the structure of Defendant COGNIZANT. Plaintiff JEREMY WEAVER

was interested in the US Digital Agency Lead role. No job description was circulated for this

opportunity, however Plaintiff JEREMY WEAVER expressed interest to a decision maker for

this particular role, Defendant JAYACHANDRAN INDRAKUMAR and Plaintiff did not know

that any leadership change had occurred until he learned that an Indian employee who recently

joined the firm had been awarded the position despite her lack of knowledge about the firm and

its clients and practices.

        46. Despite very much enjoying his role with Defendant COGNIZANT, Plaintiff

JEREMY WEAVER was naturally frustrated. He performed good work on behalf of Defendant

COGNIZANT, and appreciated the opportunity to solve strategic problems for major
      Case 1:19-cv-01310-GHW Document 1 Filed 02/11/19 Page 13 of 17




corporations, corporations who were leaders in their respective industries. However, Plaintiff

JEREMY WEAVER was precluded from leadership opportunities as an employee of Defendant

COGNIZANT who was of American origin. Plaintiff JEREMY WEAVER was unable to secure

or even be given serious consideration despite his excellent performance on behalf of Defendant

COGNIZANT. Plaintiff’s attempts to secure higher-level leadership roles never bore fruit,

though Plaintiff’s efforts on behalf of Defendant COGNIZANT did. As discussed previously in

this COMPLAINT, Plaintiff JEREMY WEAVER was a fantastic employee who provided

fantastic results.

        47. In response to the discrimination that Plaintiff JEREMY WEAVER suffered from, he

decided in frustration to resign from his role with Defendant COGNIZANT. Plaintiff gave over

4 weeks notice to his employer who had violated his human rights as protected by Title VII of

the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the New York State Human Rights Law,

and the NewYork City Human Rights Law. Plaintiff JEREMY WEAVER maintains that he

would not have made the decision to resign but for the discriminatory policies and actions of

Defendants. Working on behalf of Defendant COGNIZANT is both a lucrative and secure

position that is very sought after in Plaintiff JEREMY WEAVER’s industry, but as he was not

getting his fair share of advancement and work, Plaintiff felt that his only decision was to move

on.

        48. Plaintiff has very much moved on and has his own clients as discussed in this

COMPLAINT supra, and further has secured a position with one of Defendant COGNIZANT’s

direct competitors, the MindTree, as a program director. This role is effectively similar to the US

Agency Lead Role with the Defendant COGNIZANT, which Plaintiff applied for. The position
      Case 1:19-cv-01310-GHW Document 1 Filed 02/11/19 Page 14 of 17




is a national role, for a similar information technology firm, providing the same types of services,

including business development, team building, and establishing business and offices.

       49. While the roles at MindTree and that which Plaintiff JEREMY WEAVER sought

with Defendant COGNIZANT are similar, as discussed supra, Plaintiff would never have

resigned from Defendant COGNIZANT, had it not been for the discrimination that Plaintiff

suffered for his American national origin.



                                      CAUSES OF ACTION

                       FIRST CLAIM: ILLEGAL DISCRIMINATION

    ILLEGAL EMPLOYMENT PRACTICES BASED UPON NATIONAL ORIGIN AS
                  DESCRIBED IN 42 U.S. Code § 2000e–2

                              AGAINST Defendant COGNIZANT

       50. Plaintiff re-alleges and incorporates by reference the allegations set forth in each

preceding paragraph as if fully set forth herein.

       51. Plaintiff, as stated in paragraph 45 and generally in this COMPLAINT supra, was

discriminated against based upon his national origin by Defendant COGNIZANT.

       52. As alleged in paragraph 45 and generally in this COMPLAINT supra the treatment

of Plaintiff JEREMY WEAVER was not for any legitimate reason under color of law but was

indeed executed to discriminate against him based upon his national origin.

       53. Thus the prohibition against unlawful employment practices made unlawful by Title

VII of the Civil Rights Act of 1964, contained in 42 U.S.C. § 2000e-2, was violated by

Defendant COGNIZANT.
      Case 1:19-cv-01310-GHW Document 1 Filed 02/11/19 Page 15 of 17




                      SECOND CLAIM: ILLEGAL DISCRIMINATION

    ILLEGAL EMPLOYMENT PRACTICES BASED UPON NATIONAL ORIGIN AS
   DESCRIBED IN New York State Human Rights Law N.Y. Executive Law, Article 15 §
                                   296(a)

                                    AGAINST all Defendants

       54. Plaintiff re-alleges and incorporates by reference the allegations set forth in each

preceding paragraph as if fully set forth herein.

       55. Plaintiff, as stated in paragraphs 22 and 47 and generally in this COMPLAINT

supra, was discriminated against based upon his national origin by Defendants.

       56. As alleged in paragraph 47 and generally in this COMPLAINT supra the treatment

of Plaintiff JEREMY WEAVER was not for any legitimate reason under color of law but was

indeed executed to discriminate against him based upon his national origin.

       57. The Defendants have colluded to willfully violate the anti-discrimination portion of

the New York State Human Rights Law N.Y. Executive Law, Article 15 § 296(a)



                       THIRD CLAIM: ILLEGAL DISCRIMINATION

   ILLEGAL EMPLOYMENT PRACTICES BASED UPON NATIONAL ORIGIN AS
  DESCRIBED IN New York City Human Rights Law 8 Admin. Code of the City of New
                              York § 8-107, 1(a)

                                    AGAINST all Defendants


       58. Plaintiff re-alleges and incorporates by reference the allegations set forth in each

preceding paragraph as if fully set forth herein.
     Case 1:19-cv-01310-GHW Document 1 Filed 02/11/19 Page 16 of 17




       59. Plaintiff, as stated in paragraphs 22 and 47 and generally in this COMPLAINT

supra, was discriminated against based upon his national origin by Defendants.

       60. As alleged in paragraph 47 and generally in this COMPLAINT supra the treatment

of Plaintiff JEREMY WEAVER was not for any legitimate reason under color of law but was

indeed executed to discriminate against him based upon his national origin.

       61. The Defendants have colluded to willfully violate the anti-discrimination portion of

the New York City Human Rights Law. 8 Admin. Code of the City of New York § 8-107, 1(a).
Case 1:19-cv-01310-GHW Document 1 Filed 02/11/19 Page 17 of 17
